DETAILED ACTION
Claim Status
This Office Action is in response to claims filled on 06/28/2021.
Claims 1, 3-5, 7-8, 21-26, 28 and 30 are pending of which claims 2, 6, 9-20, 27 and 29 have been canceled.
Claims 1, 3-5, 7-8, 21-26, 28 and 30 have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under § 35 U.S.C. 103, Applicant is of the opinion that the cited references, taken alone or in combination, fail to teach each and every element recited in claims 1, 3-5, 7, 8 and thus they define over the cited references.as they fails to teach or suggest the instant claim as cited nor does the cited references teach or suggest “generating a hash value from first metadata include the account number, the date, and the amount and using the hash value to create a record in the blockchain to store the image and the first metadata” and fails to use second metadata including the account number, the date, and the amount from a second image to lookup the first image and metadata to compare to ensure no alterations have been performed hence Narasimhan, Provost, and Maeda fail to remedy the deficiencies of Johnsrud and Chapman.

Examiner fully considers Applicant’s position, but considers the argument as moot since the claims have been amended and the prior arts used to reject the instant claims have changed.  However, Johnsrud discloses,
“The processing device 248 is configured to use the communication device 246 to gather data, such as data corresponding to transactions, blocks or other updates to the distributed ledger from various data sources such as other block chain network system. The processing device 248 stores the data that it receives in its copy of the distributed ledger stored in the memory device 250.
In some embodiments, the resource application 258 receives data associated with an instrument being used for resource distribution.  As such, the resource application 258 may receive via the network 201 an electronic copy of the instrument and/or information associated with the instrument. In some embodiments, the receiver of the instrument may provide the resource application 258 with the instrument being presented to him/her for a resource transfer. In other embodiments, a user 202 may notify the resource application 258 of the use of an instrument for resource distribution. In yet other embodiments, a financial institution via a financial institution server 206 may provide the indication of an instrument being presented for resource distribution.
As illustrated in block 610, data is extracted from the instrument for identification of the user, the account associated with the instrument, and the resource amount identified on the instrument for distribution. The system may extract and read the data from a scan, electronic copy of the instrument, text, or the like. The information, such as a user name and account number may be processed as a token such that account numbers and other account information may not be disseminated. As illustrated in block 612, the process 600 continues by communicating the extracted data through to the distributed ledgers associated with the block chain database to the generated method for resource availability to identify if resources are available in the account to satisfy the instrument distribution.” (In at least Pars. 47, 51, 77)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Johnsrud discloses “receiving a first digital images of negotiable instruments (Figs. 3-4; Pars. 5, 51-52, 71, 75-77); extracting first metadata from the first digital image of the negotiable instrument using an character recognition technique, the first metadata comprising a first instance of an account number and an amount (Figs. 4; Pars. 5, 51-52, 62, 71, 77); the first digital image of the negotiable instrument (Figs. 4; Pars. 5, 52, 71, 77); creating a record for a blockchain (Figs. 3-4; Pars. 46, 59, 61-62, 68, 73), the record comprising at least a data payload storage (Fig. 4; Pars. 29, 60-62, 77) and storing the first digital images and the first metadata associated with the negotiable instrument in the data payload storage (Fig. 4; Pars. 46-47, 51, 61-62, 75-77, 82); and publishing the record as a data block in the blockchain (Figs. 4-5; Pars. 59, 62, 77, 84), receiving a digital image of the negotiable instrument (Fig. 4; Pars. 75-77); extracting second metadata from the second digital image of the negotiable instrument using the character recognition technique, the second metadata comprising a second instance of the account number and the amount (Fig. 4; Pars. 52, 65, 76-77); the second digital image of the negotiable instrument.”
Johnsrud does not explicitly disclose first metadata comprising a first instance of a date; calculating a first hash value for the first negotiable instrument with the first instance of the account number, the date, and the amount; record comprising at least a header, a hash value storage, the header storing at least a second hash value from a previous block in the blockchain; 
“Embodiments disclosed herein describe systems and methods that may generate digital payment tokens within a distributed network nodes framework. For example, in a distributed ledger such as a blockchain environment, a network node (or an associated computing system) may generate a digital payment token. In some implementations, the network node may generate the digital payment token in real time in response to the network node or other network nodes executing a smart contract or a portion thereof such as a digitized payment clause. In other words, the network node may perform an intelligent auto-calculation based upon a trigger condition and generate the digital payment token as an output to or based on an output of the intelligent auto-calculation. In other implementations, the network node may generate the digital payment token based upon a manually entered request on an interface rendered by the network node or other network nodes. The digital payment token may be a data record containing one or more data fields with pieces of information associated with a payment obligation or transaction. For example, the digital payment token may comprise data fields such as amount, currency, identifying information of a payee, identification information of a payor, and expected payment date.
The application server 103 may generate block addresses for data to be retrieved from blockchain instances of the system blockchain. Machine-readable computer files containing various forms of documents (e.g., PDF, DOC, XLS) may be uploaded to the application server 103 via a webserver 101, or otherwise stored into a system database 105, after which the application server 103 may generate a hash value of the document, where the application uses the hash value or other identifier value to reference the file from a system database 105. The application server 103 may then generate the block address for the file by generating a hash of the document and a hash value of the immediately preceding block data or block address. This block address may then be stored into the system database 105 in a document record along with the file and any number of additional data field entries related to the computer file. In operation, the application server 103 or network nodes 111 may reference the block of the blockchain containing the file according to the block address. The application server 103 may generate additional blocks and corresponding block addresses on the system blockchain in a similar manner—e.g., generating a hash value for a block containing user data and then generating a new block address using the block address of the preceding block. One having skill in the art will appreciate that block addresses may be generated in any number of combinations of hashed block data and/or hashed block addresses from the new block and one or more preceding blocks, such that the address of the new block is dependent upon, or otherwise linked to, at least the immediately preceding block.
In a next step 202, the application server may deploy a first block containing a digital payment token associated with the payment obligation in a blockchain. A digital payment token may indicate a status of the payment obligation. The digital payment token may further indicate the amount of payment obligation. For example, the digital payment token may indicate that the payor-user has a fifty thousand dollar payment obligation and the payor-user hasn't fulfilled their payment obligation. The application server may generate the first block containing the digital payment token associated with the payor-user.  In addition to the digital payment token, the application server may include other information such as digital payment tokens associated with other users, one or more smart contracts, and/or one or more documents in the first block. In some implementations, to deploy the first block to a blockchain, the application server may poll the network nodes and determine the latest valid blockchain. The application server may use a predetermined threshold for determining the latest valid blockchain. For example, the application server may query the network nodes for the latest blockchain. If the application server receives the same blockchain from 51% of the network nodes, the application server may determine that the received blockchain is the latest valid blockchain.  One ordinarily skilled in the art appreciates that the predetermined threshold is set upon the level of integrity required for the data and instructions stored in the blockchain. The application server may use a higher predetermined threshold for data requiring a higher level of security and integrity, for example, electronic money transfers. After the application server determines the latest valid blockchain, the application server may append the first block to the latest valid blockchain. To do so, the application server may use the hash of contents of the last block of the latest valid blockchain to generate the address of the first block. In addition, the application server may use the hash of the contents of the first block to generate the addressed address of the first block. In some implementations, the application server may use the hash of the contents of the last block, the hash of the contents of the first block, and a nonce value to generate the address of the first block. The application server may then store the address of the first block in the database. Furthermore, the application server may encrypt the data in the first block by using an algorithm such as a hashing algorithm. The application may generate a hash value of the contents of the first block and store the hash value in the first block. For instance, the application server may hash portions of the first block separately to create intermediate hash values and generate a final hash value based on the intermediate hash values and store the final hash value in the first block. Alternatively, the application server may hash the entire content of the first block to generate the final hash value and store the hash value in the first block.
In a next step 305 when the application server receives a notification from the third-party server indicating a successful payment submission, the application server may generate a new token block for a new digital payment token to be added to the system blockchain, where the new digital payment token may comprise transaction data pulled from a payment transaction record generated by the application server in a system database and/or transaction data associated with a clause of the smart contract in a block on the blockchain. The payment transaction data of the digital payment token may include data fields including the payee, the payor, and an amount of the transaction, among other fields of transaction data. The application server may generate a block address for the new token block by generating a hash value from one or more data fields of the digital payment token of the new token block and one or more data fields of one or more preceding blocks of the system blockchain. The application server may then store the block address into the payment record within the system database, and/or store the block address into a smart contract on the system blockchain. The application server may then transmit the updated system blockchain to each of the network nodes, which, in turn, update the local blockchain instances locally stored on each of the network nodes. Alternatively, the application server may transmit the token block to each of the other network nodes and each of the other network nodes may update the respective local blockchains to add the token block. In some embodiments, the application server may record in the blockchain additional blockchain transactions associated with the purpose of the payment. For example, the received payment may be associated with a capital call and when the application receives the notification of the payment submission, the application server may generate another block with updates to a capital call record. For example, the capital call record may indicate the amount of capital requested; and once the portion of the payee-user has been submitted for payment, the application server may update the capital call record in the blockchain to reflect the receipt of the payment submission notification.” (In at least Pars. 16, 26, 47, 59)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Chapman disclose first metadata comprising a first instance of a date; calculating a first hash value for the first negotiable instrument with the first instance of the date, and the amount (Pars. 7-8, 16, 41, 26, 47, 59, 61); record comprising at least a header (block address) (Pars. 7-8, 26, 73), a hash value storage, the header storing at least a second hash value from a previous block in the blockchain (Pars. 7-8, 17, 24-26, 33, 41, 47, 52, 59); wherein the data block is indexed in the blockchain with the first hash value (Pars. 30, 32); the second metadata comprising a second instance of the date, calculating a third hash value for the second negotiable instrument with the second instance of the date, and the amount (Pars. 7-8, 16, 41, 26, Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Johnsrud nor Chapman explicitly disclose calculating a hash value for the negotiable instrument with the instance of the account number.  Watson disclose, 
“After the consumer provides instrument details through presentation of the instrument (through any of the POS interfaces discussed above), the APIs 122 and 142 process a cryptographically strong hashing algorithm on the account number (payment identifier) and instrument expiration date to produce a hash string value. The APIs 122 and 142 also obtain plaintext information for the transaction being performed, such as date and time, merchant identifier, merchant physical location (known for the POS terminals 110 and 130), transaction amount, transaction status, and a predefined number of digits for the account number (such as first 6 digits, last 4 digits, etc.).” (In at least Par. 20)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Watson disclose calculating a hash value for the negotiable instrument with the instance of the account number (Figs. 1-3; Pars. 16, 20-21, 41-42).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute any of the metadata such as time-stamping or valid time period of the payment instrument (Pars. 13, 62, 69) of Johnsrud, or any of the data fields of the token (negotiable instrument) (Par. 16) of Chapman in view of calculating a hash value for the negotiable instrument with the instance of the account number (Figs. 1-3; Pars. 16, 20-21, 41-42) of Watson in order to provide tender for the transaction and/or resource distribution as well as to identify a lack of resources available in the account associated with the payment instrument Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	 
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-8, 21-26, 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “calculating a first hash value for the first digital image of the negotiable instrument with the first instance of the account number, the date, and the amount… calculating a third hash value for the second digital image of the negotiable instrument with the second instance of the account number, the date, and the amount.”  Although the Applicant’s Specification discloses,
“Record hash calculation component 213 may calculate a cryptographic hash value 234 using all or selected items of the metadata portion of the record and may store the hash value 234 in the record 214. Any well-known cryptographic hash function may be used, for example, Secure Hashing Algorithm 256 (SHA-256) which, given any input of any length, will create hash value 256 bits in length. Any other well-known hashing algorithm may also be used. In certain embodiments, the image of the check and the metadata may be encrypted using any well-known encryption algorithms prior to calculating the hash value 234.
The hash value 234 may be used as an index to retrieve the record 214 containing the image of the check from the blockchain 140. As such, it is necessary that the exact data be used to calculate the hash value 234 when attempting to retrieve the image as was used to calculate the hash value 234 which is included in the record 214. As such, it may be undesirable to include the digitized image of the check in the calculation of the hash value 234, because a captured image of the check taken at a later time may not match bit-for-bit with the original captured image of the check, resulting in a completely different hash value 234. This would render the record 214 containing the image of the check impossible to retrieve. In a preferred embodiment, the hash value 234 may be calculated using the account number, the date, and the amount of the check, although in other embodiments, any combination of the information contained in the metadata 232 may be used to calculate the hash value 234. Such as to be able to re-create the hash value 234 when attempting to retrieve the record containing the image of the check from the blockchain 140, it will be required to hash the metadata 232 in a certain order and format. For example, if the account number, the date, and the amount of the check are to be included in the calculation of hash value 234, a particular order of the metadata 232 and a particular format for the metadata 232 may be required. For example, the date may be required to be expressed in a M/D/Y format. The content and format of the data used for the calculation of the hash 234 value must be agreed upon by all participants in the blockchain 140.” (PGPub, Pars. 53-54)
The Applicant’s Specification does not disclose the claim language.  That is, the Specification only discloses calculation of a cryptographic hash value using all or selected items of the metadata portion of the record, but does not disclose a first and third hash for the first and second digital image of the negotiable instrument, respectively.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claim 21 is also rejected based on the same rational as each recites similar language.
Claims 3-5, 7-8, 22-26, 28 and 30 are also rejected as each depend on claims 1 and 21, respectively.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	 
	 
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	
Claims 1, 3-5, 7-8, 21-26, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “creating a record for a blockchain, the record comprising at least a header, a data payload storage, and a hash value storage, the header storing at least a second hash value from a previous block in the blockchain… publishing the record as a data block in the blockchain, wherein the data block is indexed in the blockchain with the first hash value; receiving a second digital image of the negotiable instrument; extracting second metadata from the second digital image of the negotiable instrument… calculating a third hash value for the second digital image of the negotiable instrument… retrieving, with the third hash value, from the blockchain to the record.”  The claim is not clear to one of ordinary skill because the claim only provide that the record as being published in a data block indexed in blockchain with the first hash value in the blockchain, but the retrieving of the record is with the third hash value.  That is, it is not clear from the claim that the first and third hash values are the same values to retrieve the record that is indexed in blockchain with the first hash value only.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 21 is also rejected based on the same rational as it recites similar language.
Claims 3-5, 7-8, 22-26, 28 and 30 are also rejected as each depend on claims 1 and 21, respectively.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 21, 26, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnsrud (US 2017/0214699), Chapman et al. (US 2018/0225660), Watson et al. (US 2019/0095922), Sadovsky et al (US 2017/0309108) in view of Ramos et al (US 2019/0166101).
With respect to claims 1 and 21, Johnsrud discloses a computer-implemented method and a system comprising: 
one or more processors; memory containing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations of (Figs. 1-2B, 7; Pars. 38, 42-44, 46-47, 94):
receiving a first digital images of negotiable instruments (Figs. 3-4; Pars. 5, 51-52, 71, 75-77);
extracting first metadata from the first digital image of the negotiable instrument using an character recognition technique, the first metadata comprising a first instance of an account number and an amount (Figs. 4; Pars. 5, 51-52, 62, 71, 77);
the first digital image of the negotiable instrument (Figs. 4; Pars. 5, 52, 71, 77)
creating a record for a blockchain (Figs. 3-4; Pars. 46, 59, 61-62, 68, 73),
the record comprising at least a data payload storage (Fig. 4; Pars. 29, 60-62, 77) and
storing the first digital images and the first metadata associated with the negotiable instrument in the data payload storage (Fig. 4; Pars. 46-47, 51, 61-62, 75-77, 82); and
publishing the record as a data block in the blockchain (Figs. 4-5; Pars. 59, 62, 77, 84).
receiving a digital image of the negotiable instrument (Fig. 4; Pars. 75-77); 
extracting second metadata from the second digital image of the negotiable instrument using the character recognition technique, the second metadata comprising a second instance of the account number and the amount (Fig. 4; Pars. 52, 65, 76-77);
the second digital image of the negotiable instrument (Fig. 4; Pars. 52, 65, 76-77)
Johnsrud does not explicitly disclose first metadata comprising a first instance of a date; calculating a first hash value for the first negotiable instrument with the first instance of the date, and the amount; record comprising at least a header, a hash value storage, the header storing at least a second hash value from a previous block in the blockchain; wherein the data block is indexed in the blockchain with the first hash value; second metadata, calculating a third hash value for the second negotiable instrument with the second instance of the date, and the amount; retrieving, with the third hash value from the blockchain the record.  Chapman disclose first metadata comprising a first instance of a date; calculating a first hash value for the first negotiable instrument with the first instance of the date, and the amount (Pars. 7-8, 16, 41, 26, 47, 59, 61); record comprising at least a header (block address) (Pars. 7-8, 26, 73), a hash value storage, the header storing at least a second hash value from a previous block in the blockchain (Pars. 7-8, 17, 24-26, 33, 41, 47, 52, 59); wherein the data block is indexed in the blockchain with the first hash value (Pars. 30, 32); the second metadata comprising a second instance of the date, calculating a third hash value for the second negotiable instrument with the second instance of the date, and the amount (Pars. 7-8, 16, 41, 26, 47, 59, 61); retrieving, with the third hash Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Johnsrud nor Chapman explicitly disclose calculating a hash value for the negotiable instrument with the instance of the account number.  Watson disclose calculating a hash value for the negotiable instrument with the instance of the account number (Figs. 1-3; Pars. 16, 20-21, 41-42).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute any of the metadata such as time-stamping or valid time period of the payment instrument (Pars. 13, 62, 69) of Johnsrud, or any of the data fields of the token (negotiable instrument) (Par. 16) of Chapman in view of calculating a hash value for the negotiable instrument with the instance of the account number (Figs. 1-3; Pars. 16, 20-21, 41-42) of Watson in order to provide tender for the transaction and/or resource distribution as well as to identify a lack of resources available in the account associated with the payment instrument based on valid time period (Johnsrud, Pars. 13, 62, 69) and to use the hash of the negotiable instrument’s metadata as key (indexing) information for searching and updating specific transactions records in blockchain system (Watson, Pars. 21, 34, 44, 54).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Johnsrud, Chapman nor Watson explicitly disclose using an optical character recognition; second digital image, comparing the first digital image and the second digital image; determining that the negotiable instrument has not been altered based on the first digital image matching the second digital image; and determining that the negotiable instrument has been altered based on Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Johnsrud, Chapman, Watson nor Sadovsky explicitly disclose retrieving the first digital image and the first metadata from the record.  Ramos disclose retrieving the first digital image and the first metadata from the record (Fig. 6; Pars. 7-8, 25, 31-32, 55, 58-60, 72, 74-77).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the identifying of information of negotiable instrument in blockchains based on extracted data of received negotiable instrument during transaction (Fig. 4; Pars. 47-48, 53, 61-62, 65, 77-79) of Johnsrud, Chapman, Watson, Sadovsky in view of retrieving the first digital image and the first metadata from the record (Fig. 6; Pars. 7-8, 25, 31-32, 55, 58-60, 72, 74-77) of Ramos in order to provide tender for the transaction and/or resource distribution as well as to identify a lack of resources available in the account associated with the payment instrument in order to communication the discrepancy to the user and provide follow up procedures for completing the transaction (Johnsrud, Pars. 78-79) and to enabling the blockchain to verify the information is received from a trusted source (Ramos, Par. 23).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 8 and 26, Johnsrud, Chapman, Watson, Sadovsky in view of Ramos discloses all the limitations as described above.  Additionally, Johnsrud discloses the system of claim 1, the instructions causing the system to: the first digital image (Figs. 3-4; Pars. 5, 52, 71, 77).
Johnsrud does not explicitly disclose creating the first hash value comprising a cryptographic hash of the first metadata; and storing the hash of the first metadata with the first digital image and the first metadata in the data block.  Chapman disclose creating the first hash value comprising a cryptographic hash of the first metadata; and storing the hash of the first metadata with the first digital image and the first metadata in the data block (Pars. 7-8, 17, 24-26, 33, 41, 47, 52, 59).  Therefore, it would have been obvious for a person of ordinary skill in the art to simply substitute the recognition of a transaction that is placed on a public block chain (Par. 65) of Johnsrud in view of creating the first hash value comprising a cryptographic hash of the first metadata; and storing the hash of the first metadata with the first digital image and the first metadata in the data block (Pars. 7-8, 17, 24-26, 33, 41, 47, 52, 59) of Chapman in order to validate transactions by looking up the appropriate mapping of the instrument to the account and the available resources within the account (Johnsrud, Par. 65) and to generate address for appended block based upon a cryptographic hash of one or more data records within data blocks of the latest valid blockchain, and data records within the appended block (Chapman, Par. 17).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 28 and 30, Johnsrud, Chapman, Watson, Sadovsky in view of Ramos discloses all the limitations as described above.  Additionally, Sadovsky discloses wherein using the optical character recognition techniques includes applying a handwriting recognition model (Pars. 43, 68-124).

Claims 3-4 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnsrud (US 2017/0214699), Chapman et al. (US 2018/0225660), Watson et al. (US 2019/0095922), Sadovsky et al (US 2017/0309108), Ramos et al (US 2019/0166101) in view of Narasimhan et al. (US 2017/0300978).
With respect to claims 3-4 and 22-23, Johnsrud, Chapman, Watson, Sadovsky in view of Ramos discloses all the limitations as described above.  Additionally, Johnsrud discloses the system of claim 1 wherein the blockchain is a private blockchain (Figs. 1-2B, 7; Pars. 36-38, 49-50, 55, 57, 59, 62, 65-66) and further wherein the system is a node in the blockchain, the instructions causing the system to perform the operations of (Figs. 1-2B, 7; Pars. 38, 42-44, 46-47, 94):
Johnsrud does not explicitly disclose receiving the data block; calculating cryptographic hash of contents of the data block; completing the data block by storing the cryptographic hash in the hash value storage of the data block; and sending the completed data block to all nodes in the blockchain.  Chapman disclose receiving the data block (Pars. 47, 52); calculating a cryptographic hash of contents of the data block; completing the block by storing the cryptographic has in the hash value storage of the data block (Pars. 7-8, 17, 24-26, 33, 41, 47, 52, 59); and sending the completed data block to all nodes in the blockchain (Figs. 2, 4; Pars. 47, 52).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the recognition of a transaction that is placed on a public block chain (Par. 65) of Johnsrud in view of receive the data block (Pars. 47, 52); encrypt the data block (Pars. 16-17, 34, 47, 52); calculate a cryptographic hash of contents of the data block; complete the block by storing the cryptographic has in the hash value storage of the data block (Pars. 7-8, 17, 24-26, 33, 41, 47, 52, 59); and send the completed data Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Johnsrud, Chapman, Watson, Sadovsky nor Ramos explicitly disclose performing a proof-of-work calculation to determine a cryptographic hash of the contents of the data block, the cryptographic hash meeting certain criteria; wherein performing the proof-of-work calculation comprises calculating a nonce value for inclusion in the data block that will result in the calculation of the cryptographic hash meeting the criteria.  Narasimhan disclose performing a proof-of-work calculation to determine a cryptographic hash of the contents of the data block, the cryptographic hash meeting certain criteria; wherein performing the proof-of-work calculation comprises calculating a nonce value for inclusion in the data block that will result in the calculation of the cryptographic hash meeting the criteria (Figs. 3; Pars. 25-26, 29).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the confirmation of resource availability and converting the instrument to a verified secure instrument during a transaction (Pars. 35 54) of Johnsrud, Chapman, Watson, Sadovsky, Ramos in view of perform a proof-of-work calculation to determine a cryptographic hash of the contents of the data block, the cryptographic Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claims 5 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnsrud (US 2017/0214699), Chapman et al. (US 2018/0225660), Watson et al. (US 2019/0095922), Sadovsky et al (US 2017/0309108), Ramos et al (US 2019/0166101) in view of Maeda et al. (US 2019/0155513).
With respect to claims 5 and 24 are, Johnsrud, Chapman, Watson, Sadovsky in view of Ramos discloses all the limitations as described above.  
Neither Johnsrud, Chapman, Watson, Sadovsky nor Ramos discloses determining that a block in the blockchain has been in the blockchain for a predetermined period of time; determining that the block is the oldest block in the blockchain; and removing the block from the blockchain.  Maeda disclose determining that a block in the blockchain has been in the blockchain for a predetermined period of time; determining that the block is the oldest block in .


Claims 7 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnsrud (US 2017/0214699), Chapman et al. (US 2018/0225660), Watson et al. (US 2019/0095922), Sadovsky et al (US 2017/0309108), Ramos et al (US 2019/0166101) in view of Provost et al. (US 2007/0033137).
With respect to claims 7 and 25, Johnsrud, Chapman, Watson, Sadovsky in view of Ramos discloses all the limitations as described above.  Additionally, Johnsrud discloses the system of claim 1
wherein the negotiable instrument is a check (Pars. 5, 29, 34, 49, 58, 68)and
wherein the first metadata includes at least an account number on which the check is drawn and an amount of the check (Pars. 11-12, 66, 69, 72, 77, 82).
Neither Johnsrud, Chapman, Watson, Sadovsky, Ramos discloses metadata includes the date.  Provost disclose metadata includes the date (Figs. 3-4; Pars. 8, 25, 31, 40).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the recognition of a transaction that is placed on a public block chain (Par. 65) of Johnsrud, Chapman, Watson, Sadovsky, Ramos in view of metadata includes the date (Figs. 3-4; Pars. 8, 25, 31, 40) of Provost in order to validate transactions by looking up the appropriate mapping of the instrument to the account and the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Meirosu (US 2020/0372184); determining a digital image is tampered with by comparing the digital image data (Abstract, Figs. 2-4; Pars. 18-19, 30-31, 54, 71, 102, 117, 127-130).
PGPub Daggar (US 5,748,737): Daggar calculating hash value for negotiable instrument with instance of account number, date and amount (Col. 2. Lines 47-59; Col. 19, Lines 4-14; Col. 20, Lines 32-55).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685